Citation Nr: 0831316	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating for right index finger 
avulsion injury in excess of 10 percent.

2.  Entitlement to an initial compensable evaluation for 
right index finger scars.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 2004 until 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for a 
right index finger avulsion injury and laceration, effective 
August 11, 2005.  An initial evaluation of 10 percent was 
assigned for her avulsion injury and a noncompensable 
evaluation was assigned for her laceration residuals.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The right index finger disability is manifested by 
limitation of motion in the joints of that finger but no 
ankylosis of any joint.

3.  Two superficial, stable, tender scars that each measure 
less than 6 square inches are present on the right index 
finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right index finger avulsion injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5225, 5229 (2007).

2.  The criteria for two separate 10 percent ratings for 
right index finger laceration scars have been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. Id.  The veteran has made 
no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of her claim.  The veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  The veteran has been afforded a VA examination and 
a sufficient medical opinion has been obtained.

In January 2007, the RO contacted the veteran requesting 
authorization to obtain her updated private physical therapy 
treatment records following the veteran's claim that she was 
currently undergoing treatment.  The veteran did not respond 
to that request and the RO was therefore unable to retrieve 
these documents.  In addition, the veteran's representative 
rested the veteran's case in June 2007 and has indicated that 
there is no additional information or argument to be 
provided.  In light of the above, the Board may proceed with 
consideration of the veteran's claim.

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

A 10 percent disability rating is provided for favorable or 
unfavorable ankylosis of the index finger. A note provides 
that one should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand. 38 
C.F.R. § 4.71a., Diagnostic Code (DC) 5225.

Zero degrees of flexion, making a straight line with the rest 
of the hand, represents a fully extended index finger. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb abducted and rotated so that the thumb pad faces the 
finger pads. Only joints in these positions are considered to 
be in favorable position.  38 C.F.R. § 4.71a, Note (1).

Normal index finger range of motion for the 
metacarpophalangeal joint (MCP) is zero to 90 degrees of 
flexion, for the proximal interphalangeal joint (PIP) it is 
zero to 100 degrees of flexion, and for the distal (terminal) 
interphalangeal joint (DIP) it is zero to 70 or 80 degrees of 
flexion.  38 C.F.R. § 4.71a, Note (1).

Where there is limitation of motion of the index finger of 
the dominant hand with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted. DC 5229.  A 10 percent 
evaluation is warranted where the evidence shows a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  DC 5229.

When evaluating index finger ankylosis, if both the MCP and 
PIP of a digit are ankylosed, and either is in extension or 
full flexion, or there is rotation or angulations of a bone, 
an amputation evaluation without metacarpal resection at PIP 
or proximal thereto is appropriate.  If both the MCP and PIP 
of a digit are ankylosed, an evaluation of unfavorable 
ankylosis is warranted, even if each joint is individually 
fixed in a favorable position.  If only the MCP or PIP are 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, an evaluation of unfavorable ankylosis is 
appropriate.  If only the MCP or PIP joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, an 
evaluation of favorable ankylosis is warranted.  38 C.F.R. 
§ 4.71a, Note (3).

Amputation of the index finger of the major hand through the 
middle phalanx or at the distal joint warrants a 10 percent 
rating.  Amputation of that finger without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto, warrants a 20 percent rating.  Amputation with 
resection of the metacarpal (more than one -half the bone 
lost) warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2007).

Evaluations for scars located on places other than the head, 
face or neck implicate several diagnostic codes.  Deep scars 
or those that cause limited motion and cover an area 
exceeding 6 square inches warrant a 10 percent evaluation, 
and scars exceeding 12 square inches warrant a 20 percent 
evaluation.  DC 7801.  Superficial scars that do not cause 
limited motion and cover an area of 144 square inches or 
greater warrant a 10 percent evaluation.  DC 7802.  Unstable, 
superficial scars warrant a 10 percent evaluation.  DC 7803.  
Superficial scars which are painful on examination warrant a 
10 percent evaluation.  DC 7804.  Other scars are rated on 
limitation of function of the affected part.  DC 7805.  
38 C.F.R. § 4.118.

Right Index Finger Avulsion

The veteran contends that a higher disability evaluation is 
warranted for her right index finger disabilities as she 
engages in physical therapy multiple times per week yet 
cannot make a fist with her right hand, does not have full 
range of motion with her right index finger and has pain in 
her right hand and right index finger.  She also indicates 
that she cannot carry anything in that hand.

In July 2004, the veteran sustained an avulsion injury and 
laceration after striking the dorsal aspect of her right 
index finger with a sledge hammer.  She underwent physical 
therapy until December 2004 and in January 2005 underwent a 
surgical tendon release operation.  Private treatment records 
revealed that the veteran underwent physical therapy from 
February until August 2005.  

At a November 2005 VA general medical examination the 
veteran's right first finger was found to be deformed and 
held in flexion at the DIP, PIP, and MCP joints.  Physical 
examination found that that she was unable to fully flex or 
extend any of these three joints.  A diagnosis of avulsion 
injury to the right first finger with residual symptoms as 
described above was made.

A VA joint examination conducted in November 2005 revealed 
similar symptoms.  The veteran reported wearing a dynamic 
flexion splint four hours a day and attending physical 
therapy three times per week.  She indicated that her injury 
interfered with her daily activities, that she had 
difficulties with fine motor skills, and that she had 
difficulties typing.  As for the right index finger range of 
motion, the veteran lacked 15 degrees of PIP extension and 
lacked DIP full extension by 5 degrees.  PIP flexion was to 
10 degrees and DIP flexion was to 30 degrees.  MCP flexion 
was to 85 degrees and she was able to fully extend MCP.  She 
was unable to make a fist.

A higher evaluation would require amputation of the index 
finger.  The disability could be rated on the basis of 
amputation, if there were ankylosis of the joints of the 
finger.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  

The general medical and joint examinations, however, show 
that the veteran retained residual motion in the joints of 
the right index finger.  There is no other evidence of actual 
ankylosis.  There is also no evidence of actual amputation of 
any part of the index finger.  Accordingly, a rating on the 
basis of amputation is not warranted.

As the veteran is in receipt of the maximum rating for 
limitation of motion, evaluated in this case as unfavorable 
ankylosis, and a higher rating would require actual 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
are not applicable. Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The preponderance of the evidence is against a finding that 
the finger disability approximates the criteria for a higher 
initial evaluation at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Right Index Finger Laceration Residuals

The November 2005 VA joint examination revealed a dorsal 
right index finger scar above the PIP joint that measured 2 
cm in length and 0.25 cm in width.  This scar was 
superficial, stable and well-healed.  A second scar below the 
PIP joint measured 1 cm in length and 0.25 cm in width.  This 
scar was superficial, stable, well-healed and non-tender.

At the VA general medical examination on the same date, the 
first scar located above the PIP joint was described as 
tender on palpation, with no inflammation, edema or keloid 
formation present.  The second scar located below the PIP 
joint was also described as tender on palpation, with no 
inflammation, edema or keloid formation present.

A 10 percent rating is warranted under DC 7804 for tender 
scars.  The VA joint examiner found one scar to be non-
tender, but made no findings in this regard as to the other 
scar.  The general medical examiner found both scars to be 
tender on palpation.  Hence, the undisputed evidence is that 
there is at least one tender scar on the index finger.  This 
symptom warrants a 10 percent rating under DC 7804.  

The evidence is in equipoise as to whether the other scar is 
tender.  Resolving reasonable doubt in the veteran's favor, 
the Board finds this scar to also be tender.  The remaining 
question is whether separate 10 percent ratings can be 
assigned for the tender scars of the index finger under DC 
7804.  Other DCs for rating scars contain notes indicating 
that separate evaluations are available for scars on widely 
separated areas; thereby implying that scars that are not 
widely separated may not be separately rated.  DCs 7801, 
7802.  

There is no such note to DC 7804.  The symptomatology of the 
two scars on the veteran's index finger does not overlap, and 
there is no regulatory bar to providing separate ratings.  
Separate 10 percent ratings are, therefore, granted.  This is 
the maximum evaluation available under this rating code.  A 
higher evaluation is not warranted as the veteran's scars do 
not cover an area exceeding 12 square inches, are not deep, 
do not limit motion, and are not unstable.  DC 7801-7805.

The criteria for the assignment of a 10 percent rating under 
DC 5225 and a 10 percent rating under DC 7804  have been met 
for the entire appeal period, and there are no distinct time 
periods where the veteran's symptoms warrant different 
findings.  Fenderson v. West, 12 Vet. App. 119 (1999).   


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).   

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by limitation of motion 
and scarring.  The rating criteria contemplate such 
symptomatology and no referral for extraschedular 
consideration is required.  While the veteran has not 
specifically contended that her right index finger 
disabilities have interfered with her employment at the Board 
of Education, she has indicated that her disabilities make 
typing more difficult, but has provided no additional 
information.  No periods of hospitalization since service 
have been reported.  In the absence of exceptional factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching determination.  38 U.S.C.A. § 5107(b).  

ORDER

1.  Entitlement to an initial compensable evaluation in 
excess of 10 percent for right index finger avulsion injury 
is denied.

2.  Entitlement to two separate 10 percent initial ratings 
for right index finger laceration scars is granted, effective 
August 11, 2005.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


